EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
In claim 12, line 12, change “second horizontal” to -- first horizontal --.


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
Claims 1-28 are allowed.
The following is an examiner’s statement of reasons for allowance: claim 12 is above amended to fix a minor error with regard to the first horizontal opening since dependent claim 13 clearly defines that “a second horizontal opening” is made to form a horizontally oriented digit line.  In the examiner’s opinion, it would not be obvious to implement a memory device which comprises an array of vertically stacked memory cells with vertically oriented access devices having first and second source/drain regions vertically separated by a channel region which is opposed by a gate and intervening gate dielectric such that the channel region has a horizontal width constrained by first and second dielectric materials in combination with the suggested placement and orientation of the vertically oriented access lines, horizontally oriented storage nodes, and horizontally oriented digit lines described by the applicant in claim 1.  In the examiner’s opinion, it would also not be obvious to implement a method for forming arrays of vertically stacked memory cells with vertically oriented access devices and vertically oriented access lines which comprises sequentially depositing layers of a first and second dielectric material, a first source/drain material, a channel material, a second source/drain material, and a third dielectric material in repeating iterations vertically to form a vertical stack, using a first etchant process to form a first vertical opening by exposing first vertical sidewalls in the vertical stack, selectively etching the second dielectric material to form a first horizontal opening from the first vertical opening in combination with forming a horizontally oriented storage node by depositing a bottom electrode material, an insulator material, a top electrode material in the first horizontal opening such that the bottom electrode material is vertically adjacent the first source/drain material as required by the applicant in claims 12 and 21.  
Chern et al. (United States Patent Application No. US 2021/0183868 A1, hereinafter “Chern”) discloses a memory cell arrays in fig. 11 with vertically stacked access devices and capacitors.  However Chern does not disclose the required vertically stacked access devices with vertically oriented access lines.  Therefore Chern does not teach the applicant’s invention.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN QUINTO whose telephone number is (571)272-1920. The examiner can normally be reached Monday-Friday, 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eva Montalvo can be reached on (571) 270-3829. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANTHONY HO/Primary Examiner, Art Unit 2817                                                                                                                                                                                                        



/KEVIN QUINTO/Examiner, Art Unit 2817